Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Claims 1-4 are pending and under consideration for their full scope. 
3.	Claim 1 is objected to because of the following informalities:  Claim 1 recites “fennel” twice in line 9.  Appropriate correction is required.
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring product without significantly more. The claims recite a composition comprising four naturally occurring products which is a product of nature.  The unadulterated pollen(s), vitamin A, vitamin D and the essential oil(s) of the composition are not markedly different from the components in their naturally occurring counterparts, pollen, vitamin D, vitamin A and essential oil(s) separately.  The four naturally occurring components in the composition are unchanged by their combination together, both in structure and function.   The claims recite the following additional elements: pharmaceutically acceptable carrier in claim 1; specific dosages in claim 2; “made suitable for sublingual administration” in an amount that increases over time during a period of time in claim 3; and the delivery device capsule which comprises essential oil, vitamins A and D separately from the pollens.  The judicial exception is not integrated into a practical application because the additional element of an excipient in claim 1, whose broadest reasonable interpretation reads on water or saline, would not change the structure or the function of any of the four components together or separately.  The recitation of the delivery device capsule is merely placing the product of nature into a container does not add a meaningful limitation as it is merely a nominal or token extrasolution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment. Claims 1-4 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	It is noted that despite the recitation of “an immune effective adjuvant” and a recitation of “one or more of the essential oils Eucalyptol, Thymus, Oregano, Bergamot, Fennel, Tea Tree, Peppermint, Fennel, Cinnamon and Clove” that none of the essential oils listed are art recognized immune effective adjuvants, most have no medicinal use whatsoever and many are in fact toxic when ingested as evidenced by the attached appendices.  
Claims 1-4 are not patent-eligible. 
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the essential oil of “thymus” and it is unclear what is meant by this recitation.  If claim 1 is reciting the scientific name for thyme then why does the claim not recite all the essential oils by scientific names.  
Clarification is required. 
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 does not recite a composition with 4 components as recited in claim 1 upon which claim 4 depends.  In claim 4 there are two compositions in a delivery device-one with just unadulterated pollen and one with essential oil, vitamin A and vitamin D.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

10.	No claim is allowed.
11.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
September 27, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644